        Case 5:19-cv-01198-D Document 120-1 Filed 04/21/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,                        )
THE CHICKASAW NATION, and                   )
THE CHOCTAW NATION,                         )
                                            )
        Plaintiffs,                         )
                                            )
and                                         )
                                            )
THE CITIZEN POTAWATOMI NATION,              )
THE MUSCOGEE (CREEK) NATION,                )
THE QUAPAW NATION,                          )
THE DELAWARE NATION,                        )
THE COMANCHE NATION,                        )
THE PONCA TRIBE OF INDIANS OF               )
OKLAHOMA,                                   )
THE SEMINOLE NATION,                        )
THE OTOE-MISSOURIA TRIBE, and               )
THE WICHITA AND AFFILIATED TRIBES, )
                                            )
        Plaintiffs/Intervenors,             )
                                            )
vs.                                         )           Case No. CIV-19-1198-D
                                            )
J. KEVIN STITT, in his official capacity as )
the Governor of the State of Oklahoma, and  )
ex rel. STATE OF OKLAHOMA, as the real )
party in interest,                          )
                                            )
        Defendants/Counterclaimants.        )

           JOINT STIPULATION OF DISMISSALS WITH PREJUDICE

       COMES NOW Plaintiff/Intervenor The Comanche Nation and Defendant J.

Kevin Stitt, in his official capacity as the Governor of the State of Oklahoma and ex rel.

State of Oklahoma, as the real party in interest, and hereby dismiss their respective claims

and counterclaims asserted against one another in the above-captioned matter with


                                        Page 1 of 3
        Case 5:19-cv-01198-D Document 120-1 Filed 04/21/20 Page 2 of 3



prejudice, pursuant to Rule 41(a)(2), Fed. R. Civ. P., and the Order entered by the Court

at Dkt. No. ___.

                                         Respectfully submitted by:

                                         /s/Robert Rosette_________________________
                                         Robert Rosette
                                         Brett Stavin
                                         ROSETTE, LLP
                                         4111 Perimeter Center Pl.
                                         Oklahoma City, OK 73112
                                         Telephone: (405) 256-1910
                                         rosette@rosettelaw.com
                                         bstavin@rosettelaw.com

                                         /s/Stuart D. Campbell_____________________
                                         Stuart D. Campbell, OBA #11246
                                         DOERNER, SAUNDERS, DANIEL &
                                         ANDERSON, LLP
                                         700 Williams Center Tower II
                                         Two West Second St.
                                         Tulsa, Oklahoma 74103-3522
                                         Telephone 918-591-5242
                                         Facsimile 918-925-5242
                                         scampbell@dsda.com

                                         ATTORNEYS FOR PLAINTIFF/INTERVENOR THE COMANCHE
                                         NATION
                                         -and-

                                         s/Matthew K. Felty______________________
                                         Steven K. Mullins, OBA No. 6504
                                         Matthew K. Felty, OBA No. 31057
                                         LYTLE, SOULÉ & FELTY, P.C.
                                         1200 Robinson Renaissance
                                         119 N. Robinson Ave.
                                         Oklahoma City, OK 73102
                                         Telephone: (405) 235-7471
                                         Facsimile: (405) 232-3852
                                         mullins@lytlesoule.com
                                         mkfelty@lytlesoule.com



                                       Page 2 of 3
        Case 5:19-cv-01198-D Document 120-1 Filed 04/21/20 Page 3 of 3



                                          Phillip G. Whaley, OBA No. 13371
                                          Daniel G. Webber, Jr., OBA No. 16332
                                          Patrick R. Pearce, Jr., OBA No. 18802
                                          Matthew C. Kane, OBA No. 19502
                                          RYAN WHALEY
                                          400 North Walnut Avenue
                                          Oklahoma City, OK 73104
                                          Telephone: (405) 239-6040
                                          Facsimile: (405) 239-6766
                                          pwhaley@ryanwhaley.com
                                          dwebber@ryanwhaley.com
                                          rpearce@ryanwhaley.com
                                          mkane@ryanwhaley.com

                                          Mark E. Burget, OBA No. 1326
                                          Jeffrey C. Cartmell, OBA No. 31012
                                          State of Oklahoma Office of the Governor
                                          2300 N. Lincoln Blvd., Ste. 212
                                          Oklahoma City, OK 73105
                                          mark.burget@gov.ok.gov
                                          jefrrey.cartmell@gov.ok.gov.

                                          ATTORNEYS FOR J. KEVIN STITT, AS GOVERNOR OF THE
                                          STATE OF OKLAHOMA, AND EX REL. THE STATE OF
                                          OKLAHOMA



                             CERTIFICATE OF SERVICE

       I hereby certify that on April _____, 2020, I electronically transmitted the attached
document to the Clerk of Court using the Electronic Filing System for filing. Based on
the records currently on file in this case, the Clerk of Court will transmit a Notice of
Electronic Filing to those registered participants of the ECF System.


                                          s/Matthew K. Felty______________________
                                          Matthew K. Felty




                                        Page 3 of 3
